UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


    KAREN C. HAN,

                     Plaintiff,
                                      Civ. Action No. 18-141(EGS/GMH)
    v.

    FINANCIAL SUPERVISORY SERVICE,

                     Defendant.


                       MEMORANDUM OPINION AND ORDER

     I.     Introduction

          Plaintiff Karen C. Han (“Ms. Han” or “Plaintiff”) has sued

Defendant Financial Supervisory Service (“FSS” or “Defendant”),

alleging that FSS, a corporation established under the laws of

the Republic of Korea (“South Korea”) interfered with the

contractual relationship between Ms. Han’s now-defunct financial

services company, Peninsula Asset Management Ltd. (“Peninsula”),

and Hankook Tire Company, Ltd. See Complaint, ECF No. 1. 1 This

lawsuit is one of a series of suits filed by Ms. Han related to

a contractual relationship between Peninsula and Hankook Tire

Company, Ltd., as well as its controlling shareholder Mr. Yang-

Rae Cho (together, “Hankook”). On Jan. 7, 2019, the Court

referred the case to a Magistrate Judge for a Report and



1 When citing electronic filings throughout this Opinion, the
Court refers to the ECF page numbers, not the page numbers of
the filed documents.
                                1
Recommendation (“R. & R.”) on the pending Motion to Dismiss, and

the case was randomly referred to Magistrate Judge G. Michael

Harvey. See generally, Docket for Civ. Act. No. 18-141.

Magistrate Judge Harvey issued a R. & R. recommending that this

Court grant Defendant’s motion, see R. & R., ECF No. 24 at 1; to

which Plaintiff objects, see Pl.’s Objs., ECF No. 26.

      Upon careful consideration of the R. & R. and the

objections thereto, the applicable law, and the entire record

herein, the Court hereby ADOPTS the R. & R. as to the portion on

personal jurisdiction, see ECF No. 24; and GRANTS Defendants’

Motion to Dismiss, see ECF No. 7-19.

    II.   Background 2

      The factual and procedural history of this case is complex,

and it is helpful to first describe the involved parties.

Plaintiff is a Texas citizen who owned a financial services

company—Peninsula—that entered into an agreement (which, for

reasons that will become clear, is known herein as the

“Peninsula/Ocean Agreement”) through which it would accomplish a

financial transaction on behalf of an alleged alter-ego of the

South Korean company Hankook. Compl., ECF No. 1 ¶¶ 2, 8, 19. FSS

is a South Korean financial regulator that, like the United

States’ Securities Exchange Commission, “operates as a ‘buffer’


2 In the interest of judicial efficiency, the Background section
is adopted mostly verbatim from Magistrate Judge Harvey’s R. &
R. See ECF No. 24, Background.
                                2
between South Korean financial institutions” and South Korea’s

government. Id. ¶ 3. Plaintiff alleges that the financial

transaction that was the basis of the Peninsula/Ocean Agreement

violated South Korean financial laws and regulations and that

reports of Peninsula’s involvement in the transaction caused

measurable damage to the company’s business and reputation. Id.

¶¶ 2, 23, 25. She further asserts that when, during an

investigation by FSS, Hankook provided FSS with a false report

connected with the relevant transaction, Peninsula was forced to

close because of fears that it could be criminally liable for

its participation in that transaction. Id. ¶ 32. Peninsula

therefore demanded that Hankook indemnify it pursuant to the

Peninsula/Ocean Agreement for its losses. Id. ¶ 48. When Hankook

refused, Peninsula sued Hankook, Mr. Cho, and Ocean in the 153rd

Judicial District Court of Tarran County, Texas for breach of

contract, and when the case was dismissed for lack of personal

jurisdiction, in the Northern District of Ohio for the same

claims. Id. ¶¶ 49-50. That action was also ultimately dismissed,

and those claims form part of the underpinning of the claims at

issue here. See id. ¶¶ 51-52.

     In this case, Plaintiff asserts that FSS encouraged Hankook

to breach the indemnity provision of the Peninsula/Ocean

Agreement by assuring Hankook that FSS would not produce

discovery that was essential to Peninsula’s breach of contract

                                3
claim in the Northern District of Ohio. Id. ¶¶ 3-4, 52, 88.

Among the steps that FSS allegedly took in this scheme was

resisting a subpoena that Peninsula served on FSS’ New York

office by improperly procuring a diplomatic note from the South

Korean Embassy that asserted that FSS was entitled to foreign

sovereign immunity as an organ of the South Korean government.

Id. ¶ 5. Plaintiff seeks losses caused by FSS’ alleged

interference with the contractual relationship between Hankook

and Peninsula, which she measures as “the totality of the harm

[she] suffered during the entire period in which the [indemnity

provision] has remained breached,” including, presumably,

recompense for the damage to her business as well as legal

expenses she has incurred in the various actions that she has

filed in connection with her claims against Hankook. Id. ¶¶ 6,

90.

      A.   Factual and Procedural History

      In 1995, Plaintiff founded Peninsula, with her husband No

Joon Park serving as director, to provide financial services to

“investment banks in international financial centers,” such as

Seoul and Hong Kong. Compl., ECF No. 1 ¶¶ 17–18, 25. In late

1998, Hankook retained Peninsula to act as the agent to raise

money for Ocean Capital Investment (L) Limited (“Ocean”), an

investment fund established by Hankook in Labuan, Malaysia. Id.

¶ 19. The agreement between Peninsula and Ocean (the

                                 4
aforementioned Peninsula/Ocean Agreement) included an

indemnification clause by which Ocean agreed to indemnify

Peninsula against “all losses, liabilities, costs, charges and

expenses (including legal fees and expenses)” incurred in

connection with, among other things, violations or alleged

violations of the laws of Malaysia, South Korea, or the United

States. Id. ¶¶ 2, 38; ECF No. 7-7 at 9–10; see also Han v. Fin.

Supervisory Serv., No. 17-CV-4383, 2017 WL 7689223, at *1

(S.D.N.Y. Oct. 6, 2017), report and recommendation adopted, 2018

WL 791353 (S.D.N.Y. Feb. 8, 2018); Peninsula Asset Mgmt. (Cay-

man), Ltd. v. Hankook Tire Co., No 5:04 CV 1153, 2006 WL

2945642, at *6–7 (N.D. Ohio Oct. 13, 2006) (“Peninsula II”),

rev’d, 509 F.3d 271 (6th Cir. 2007) (“Peninsula IV”). Among the

acts Peninsula performed on behalf of Ocean was the placement of

$20 million of zero-coupon notes with the Korea Long Term Credit

Bank and the transfer of the proceeds to Ocean’s U.S. Dollar

account in New York. Id. ¶ 20. Ms. Han alleges that,

“[u]nbeknownst to Peninsula at that material point in time,”

Ocean was an off-the-books “slush fund” used for the benefit of

Hankook’s chairman Mr. Cho, and the Korea Long Term Credit Bank

was not the purchaser of the notes. Instead, the notes were

purchased by Hankook through “a designated cash trust account”

maintained at the bank in order to perpetrate a money-laundering

scheme in which it illegally transferred $20 million from South

                                5
Korea to New York, after which “the funds could be freely

transferred.” Compl., ECF No. 1 ¶¶ 21–23, 26; see also Han v.

Yangrai Cho, Civil No. 18-00277, 2019 WL 1300070, at *1 (D. Haw.

Mar. 21, 2019) (“Hankook Tire and Defendant Cho allegedly used

Peninsula Asset management to perpetrate a money-laundering

scheme to transfer $20 million . . . out of the Republic of

Korea to an account in New York.”), appeal docketed No. 19-16073

(9th Cir. May 22, 2019); Han, 2017 WL 7689223, at *1

(“Unbeknownst to Han, Ocean was a ‘slush fund maintained for the

benefit of Hankook’s Chairman, Yang-Rae Cho, and Hankook

purchased the notes itself, through various subsidiaries and

affiliates . . . .”).

     In 2001, “serious scandals involving offshore secret funds

started to become widely publicized in South Korea” and “rumors

began to circulate” that Peninsula had been implicated in

certain illegal schemes, causing a drop in Peninsula’s business.

Compl., ECF No. 1 ¶ 25; see also Peninsula II, 2006 WL 2945642,

at *4. Peninsula later allegedly became aware of the illegality

of the Ocean scheme, which Ms. Han asserts exposed her, her

husband, and Peninsula to potential criminal penalties. Compl.,

ECF No. 1, ¶¶ 26, 31; see also Han, 2017 WL 7689223, at *1;

Peninsula II, 2006 WL 2945642, at *5. In November 2001, the

Ministry of Finance and Economy of South Korea ordered South

Korean businesses and residents to report offshore funds within

                                6
three months; in addition, supervisory agencies like FSS which,

as noted above, is a regulator of the financial markets in South

Korea, “pressed for voluntary reports and announced their intent

to conduct thorough on-the-spot probes after the expiration of

the grace period in February 2002.” Compl., ECF No. 1 ¶ 27.

Peninsula reportedly became alarmed at these developments, and,

when it learned that neither Hankook or Mr. Cho had disclosed

their offshore funds, “was compelled to retain counsel” and

demanded that Hankook indemnify it pursuant to the

Peninsula/Ocean Agreement. Id. ¶¶ 28–29. In July 2002, “facing

the threat of potential criminal prosecution,” Ms. Han and her

husband decided to close Peninsula. Id. ¶ 31. According to Ms.

Han, in August 2002, Hankook made a false report to FSS, stating

that its offshore operations were for the benefit of the

company, rather than Mr. Cho personally. Id., ¶ 32. After FSS

investigated the transactions mentioned above, Peninsula Asset

Mgmt. (Cayman) Ltd. v. Hankook Tire Co., No. M8-85, 2005 WL

3046284, at *1 (S.D.N.Y. Nov. 14, 2005) (“Peninsula I”), in

December 2002, the Securities and Futures Commission of South

Korea allegedly levied penalties against Hankook and Mr. Cho,

id. ¶ 33. There is no evidence that Ms. Han, her husband, or

Peninsula has ever been criminally charged or otherwise

sanctioned in connection with the transaction at the heart of

the Peninsula/Ocean Agreement. See Peninsula II, 2006 WL

                                7
2945642, at *5 (noting that “there is no evidence . . . that

[Peninsula or Plaintiff] were sanctioned in any way for any

conduct arising out of their dealings with [Hankook].”).

Meanwhile, on September 10, 2002, Ms. Han and Peninsula again

requested indemnification from Hankook and Mr. Cho. Id. ¶ 48.

Hankook responded that it had not violated any laws of South

Korea in connection with the Ocean placement. Id. ¶ 49. Because

Ms. Han and Peninsula deemed that response to be a breach of the

indemnity provision in the Peninsula/Ocean Agreement, on October

8, 2002, Ms. Han and Peninsula filed an action alleging breach

of contract, fraud, negligent misrepresentation, and civil

conspiracy against Hankook, Mr. Cho, and Ocean in Texas state

court, which was dismissed for lack of personal jurisdiction

over the defendants. Id. ¶ 49. In June 2004, Ms. Han, her

husband, and Peninsula (the “Ohio Plaintiffs”) filed an action

in the U.S. District Court for the Northern District of Ohio

against the same defendants alleging similar claims (the “Ohio

Action”). Id. ¶ 50; see also Peninsula II, 2006 WL 2945642, at

*1. In a nutshell, the Ohio Plaintiffs claimed that Hankook

fraudulently induced them to assist the unlawful transfer of the

$20 million that was the subject of the Peninsula/Ocean

Agreement and then refused to indemnify them for damage to

Peninsula’s business caused by that illegal activity. Peninsula

II, 2006 WL 2945642, at *3; see also Peninsula Asset (Cayman)

                                8
Mgmt., Ltd. v. Hankook Tire Co., Case no. 5:04-cv-1153 (N.D.

Ohio Dec. 1, 2004), Order, ECF No. 57 at 2 (“Plaintiffs claim

that defendants fraudulently and purposefully involved them in

complex, illegal money-laundering activities, under the guise of

legitimate investment activities, and as a result completely

ruined plaintiffs’ business reputation. Plaintiffs seek recovery

under the indemnity provisions of the placing agreements they

had with Ocean . . ..”). Hankook again denied that it had

breached any South Korean laws or regulations, asserted that FSS

had never alleged that it acted improperly or illegally, and

therefore denied that any duty to indemnify Plaintiff had been

triggered. Compl., ECF No. 1 ¶ 51. Because the question of

whether Hankook had violated South Korean financial regulations

was material to the claims and defenses in the Ohio Action, the

Ohio Plaintiffs served a subpoena duces tecum on FSS’ outpost in

New York City requesting that it appear for a deposition and

produce documents related to its investigation of those

defendants. Id. ¶ 53; see also Peninsula I, 2005 WL 3046284, at

*1. FSS moved in the U.S. District Court for the Southern

District of New York (the “2005 New York Action”) to quash the

subpoena on grounds of sovereign immunity under the Foreign

Sovereign Immunities Act, (“FSIA”), 28 U.S.C. § 1603 et seq.,

which the district court denied. Compl., ECF No. 1 ¶¶ 54–55; ECF

No. 1-1 at 2–4; see also Peninsula I, 2005 WL 3046284, at *1.

                                9
When FSS refused to comply with the subpoena, the plaintiffs

asked the district court to hold it in contempt. Compl., ECF No.

1, ¶ 54–55; see also Peninsula I, 2005 WL 3046284, at *1. In

response to that motion, on September 14, 2005, a diplomatic

note (the “2005 Diplomatic Note”) on the letterhead of the

embassy of the Republic of Korea (the “South Korean Embassy”),

which is located in the District of Columbia, was sent to the

U.S. Department of State explaining that FSS was “a regulatory

body of the Republic of Korea equivalent to the combination of

the United States Securities and Exchange Commission and the

United States Federal Reserve Board.” Compl., ECF No. 1-1 at 5–

6. According to the South Korean Embassy, the legislation

governing FSS prohibited the agency from revealing “internal

investigatory, and other files relating to a transaction in

which defendant Hankook engaged.” Id. at 6. The note continued,

stating that “[i]t is of the utmost concern to the government of

the Republic of Korea should FSS be held in contempt of court.

It is feared that any contempt of court against FSS may bring

about some undesirable effect on the relations between the

government of the United States and the government of the

Republic of Korea.” Id. at 7. The note therefore requested “that

the State Department take all appropriate steps to prevent FSS

being held in contempt of court.” Id. Plaintiff alleges that

“FSS fraudulently enlisted the South Korean Embassy to issue the

                               10
[diplomatic note] by telling a lie that the Head of FSS’ New

York Office might be sent to jail” and that the diplomatic note

was issued without proper authorization. Compl., ECF No. 1 ¶¶

62, 65; ECF No. 10 at 18–19. On October 5, 2005, the Counselor

for Finance and Economy at the Korean Embassy sent a letter to

the district court in New York asserting both that FSS was “an

organ of a foreign state and entitled to immunity under the

FSIA” and that the statute creating FSS “imposes confidentiality

on FSS and its employees.” ECF No. 1-1 at 10–11. Relying in part

on the 2005 Diplomatic Note as the “stated position of the

Korean embassy,” the district court denied the contempt motion

finding that South Korean law prevented FSS’ compliance with the

subpoena. Peninsula I, 2005 WL 3046284, at *2–3 & n.2. The

plaintiffs appealed the order denying sanctions for contempt and

FSS cross appealed the district court’s order denying it

immunity under the FSIA. Peninsula Asset Mgmt. (Cayman) Ltd. v.

Hankook Tire Co., 476 F.3d 140, 141 (2d Cir. 2007) (“Peninsula

III”). The Second Circuit affirmed the denial of the contempt

motion, although on different grounds than that relied on by the

lower court. Id. at 144. Specifically, the court “focuse[d] . .

. on whether FSS is an ‘organ of the Korean government’” under

the FSIA, looking for guidance to Filler v. Hanvit Bank, 378

F.3d 213 (2d Cir. 2004). That case instructed courts considering

whether an entity is an organ to a foreign government to ask

                               11
          (1) whether the foreign state created the
          entity for a national purpose; (2) whether the
          foreign state actively supervises the entity;
          (3) whether the foreign state requires the
          hiring of public employees and pays their
          salaries; (4) whether the entity holds
          exclusive rights to some right in the
          [foreign] country; and (5) how the entity is
          treated under foreign state law.

Peninsula III, 476 F.3d at 143 (alteration in original) (quoting

Filler, 378 F.3d at 217). Assessing those factors, the Second

Circuit found:


          First, Korea created FSS for the national
          purpose   of   examining,   supervising,   and
          investigating Korean financial institutions.
          Second,   the   Korean   government   actively
          supervises FSS by, inter alia: (1) appointing
          its governor and auditor; (2) acting through
          a related agency, FSC; and (3) regulating the
          inspection fees that FSS can collect. Third,
          FSS has the exclusive right to receive monthly
          business reports from the solvent financial
          institutions it oversees. Finally, the Korean
          government informed the State Department and
          the district court that it treats FSS as a
          government entity.

          Only one factor weighs against finding
          sovereign immunity: the Korean government
          neither   requires   the  hiring   of   public
          employees for FSS positions, nor directly pays
          the salaries of FSS employees. Nonetheless, in
          light of the four other factors, this is
          insufficient to deny FSS sovereign immunity.

Id. Having found that the court lacked jurisdiction over a claim

against FSS, the Second Circuit held that FSS’ cross appeal (on

the denial of its motion for foreign sovereign immunity) was

moot. Id. at 144. In October 2006, approximately three months

                               12
before the Second Circuit issued Peninsula III, the court in the

Ohio Action granted the defendants’ motion for summary judgment

on all of the plaintiffs’ claims. Peninsula II, 2006 WL 2945642,

at *6–13. The plaintiffs appealed to the Sixth Circuit, which

reversed the district court’s judgment on jurisdictional

grounds, finding that, “because there [were] alien corporations

on both sides of the controversy”—a Cayman Islands corporation

(Peninsula) on the plaintiffs’ side and a South Korean

corporation (Hankook) on the defendants’ side—the case “lack[ed]

the complete diversity required for a federal court to exercise

jurisdiction under [28 U.S.C.] § 1332(a)(2).” Peninsula IV, 509

F.3d at 272; see, e.g., Roz Trading Ltd. v. Zeromax Grp., Inc.,

517 F. Supp. 2d 377, 390 n.6 (D.D.C. 2007) (noting that “because

‘under long-held precedent, diversity must be “complete”’ . . .

the D.C. Circuit and other circuits have held that 28 U.S.C. §

1332 does ‘not confer jurisdiction over a lawsuit involving an

alien on one side, and a[n] alien and a citizen on the other

side’” (first quoting Eze v. Yellow Cab Co., 782 F.2d 1064, 1065

(D.C. Cir. 1986), then quoting Saadeh v. Farouki, 107 F.3d 52,

55 (D.C. Cir. 1997)). On remand, the district court dismissed

the case. Peninsula Asset Mgmt. (Cayman) Ltd. v. Hankook Tire

Co., No. 5:04 CV 1153, 2008 WL 302370, at *3 (N.D. Ohio Feb. 1,

2008) (“Peninsula V”).



                               13
     Meanwhile, Ms. Han alleges that in 2007, her husband

cooperated with FSS in an investigation of Hankook ordered by

the Financial Services Commission until the Governor of FSS

wrongfully ended the investigation. Compl., ECF No. 1, ¶ 45.

According to Ms. Han, several major South Korean news outlets

reported on the investigation and suspected that high-level

employees of FSS may have conspired with Hankook to cover up

unlawful acts of Hankook and Mr. Cho. Id. ¶ 46. Ms. Han alleges

that because FSS believed that she and her husband were the

source of such rumors, they “caus[ed] release of a news report”

that FSS was considering filing criminal defamation charges

against them and thereafter “blacklisted” Plaintiff’s husband,

causing him to lose an employment opportunity when FSS warned

the company that had recruited him that it “would not tolerate”

his employment there. Id. ¶¶ 46–47.

     Ms. Han alleges that thereafter, in 2009, the South Korean

government “announced its decision to release FSS from the

designation of ‘public institution’ to secure autonomy and

independence of FSS . . . from the government,” thus

“transform[ing] FSS from a civil public corporation . . . into a

pure civil corporation that maintains complete independence from

the government or its agencies.” Compl., ECF No. 1 ¶¶ 70–71.

Since that time, Ms. Han and her husband have “urged FSS and

other relevant South Korean authorities such as [the Ministry of

                               14
Foreign Affairs and Trade] and [the Financial Services

Commission] to rectify FSS’ legal status as a government organ

of South Korea in the United States so that Plaintiff can resume

her action against Hankook,” to no avail. Id. ¶¶ 74–78.

Plaintiff also asserts that officials at the Ministry of Finance

and Economy “hindered” her “efforts to seek remedies in this

matter” and that the petition of Ms. Han and her husband

regarding the status of FSS was batted around these agencies for

years. Id. ¶¶ 74–78. According to Ms. Han, in 2017, “all

executives of FSS” were “removed from their posts” after a

corruption investigation. Id. ¶ 82.

     Around that time, Ms. Han initiated a series of lawsuits.

In June 2017, she filed an action in the U.S. District Court for

the Southern District of New York (the “2017 New York Action”)

against FSS seeking a declaratory judgment that the entity “‘is

not entitled to sovereign immunity’ and that FSS will be

‘obligated to provide testimony or produce document[s] in its

possession as requested by Plaintiff.’” Han, 2017 WL 7689223, at

*3 (quoting the complaint in the 2017 New York Action). In

September 2017, Ms. Han “re-instituted the Ohio Action” against

Hankook in the Northern District of Ohio (the “2017 Ohio

Action”). Compl., ECF No. 1 ¶ 80; Han v. Hankook Tire Co., No.

5:17-cv-2046, 2018 WL 4104198, at *1 (N.D. Ohio Aug. 28, 2018)

(“Han, although acknowledging the first action, now seeks to

                               15
assert those very same claims alleging Peninsula need not be

included as a party because it is ‘defunct’ and she is ‘the real

party in interest’ for Peninsula.”). The 2017 New York Action

was dismissed in February 2018 when the court found that Ms. Han

“improperly [sought] an advisory opinion as to an unripe

discovery dispute that will arise, if at all, in a case pending

against another defendant in another forum”—that is, the 2017

Ohio Action. Han, 2018 WL 791353, at *2 (quoting Han, 2017 WL

7689223, at *1). Ms. Han also initiated litigation against Mr.

Cho in the U.S. District Court for the District of Hawaii in

July 2018 alleging that Hankook had fraudulently induced

Peninsula to engage in the money-laundering scheme involving

Ocean (the “2018 Hawaii Action”). Han, 2019 WL 1300070, at *1–2.

The 2017 Ohio Action was dismissed in August 2018. The Northern

District of Ohio held that Ms. Han was judicially estopped from

arguing that Peninsula—the presence of which would destroy

diversity—was not an indispensable party to the litigation

because she had, in the earlier litigation, made the opposite

argument. Han, 2018 WL 4104198, at *2–3; see also Han v. Hankook

Tire Co., No. 5:17-cv-2046, 2019 WL 2868953, at *2–6 (N.D. Ohio

July 3, 2019) (denying motion for re-consideration). The 2018

Hawaii Action was dismissed for lack of jurisdiction over Mr.

Cho in March 2019. Han, 2019 WL 1300070, at *5.



                               16
     B.   Tort Claims in This Action
     In January 2018 Plaintiff filed this action against FSS for

tortious interference with contract (also known as intentional

interference with contract and intentional interference with

contractual relations) or, in the alternative, “New York Prima

Facie Tort.” Compl., ECF No. 1 ¶¶ 84–93. Generally, to state a

claim for intentional interference with contract, the plaintiff

must show that the defendant intentionally and improperly

interfered with the performance of a contract by “inducing or

otherwise causing” a breach of the contract and that the

plaintiff suffered damages because the contract was not

performed. Restatement (Second) of Torts, § 766. 3 The elements of



3 Plaintiff’s complaint assumes that either the law of New York
or the law of the District of Columbia will govern her tortious
interference claim in this action. Compl., ECF No. 1 ¶ 85
(stating that “[t]he law of New York and the law of the District
of Columbia with respect to a tortious interference claim are
the same in material respects as applied to this claim”). It is
not clear, however, that the laws of those two jurisdictions are
the only two possibilities. In a diversity case, “the applicable
choice of law rules are those of the forum state.” Samra v.
Shaheen Bus. & Inv. Grp., Inc., 355 F. Supp. 2d 483, 496 (D.D.C.
2005) (citing Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S.
487, 496 (1941)). The District of Columbia choice-of-law rule
for torts takes into account “(1) the place where the injury
occurred, (2) the place where the conduct causing the injury
occurred, (3) the domicile, residence, nationality, place of
incorporation and place of business of the parties, and (4) the
place where the relationship is centered.” Hartley v.
Dombrowski, 744 F. Supp. 2d 328, 336 (D.D.C. 2010)). Here, the
pertinent jurisdictions are the District of Columbia, where FSS
allegedly procured the 2005 Diplomatic Note; New York, where
Plaintiff originally sued FSS; Texas, where Plaintiff resides;
and South Korea, where FSS is based. In addition, the Cayman
Islands might have some claim, because Peninsula, the entity
                                17
a claim for prima facie tort under New York law (which is the

claim pleaded in the alternative) are (1) intentional infliction

of harm that is motivated by “disinterested malevolence,” (2)

causing special damages, (3) without excuse or justification,

(4) by conduct that would otherwise be lawful. 4 Katz v.




that entered into the agreement that FSS allegedly interfered
with, was incorporated there; Ohio might also have some claim,
because that is where Plaintiff sued Hankook in the action
underlying the 2005 New York Action against FSS. The parties
have not meaningfully briefed the choice-of-law question.
However, as it turns out, the tort of tortious interference with
contract in each of the relevant jurisdictions—at least the
domestic ones— generally tracks the Restatement’s definition.
See, e.g., Berridge v. McNamee, 66 N.E.3d 1266, 1279 (Ct. App.
Ohio 2016); Palla v. Bio-One, Inc., 424 S.W.3d 722, 724 n.1
(Tex. App. 2014); Futrell v. Dep’t of Labor Fed. Credit Union,
816 A.2d 793, 807 (D.C. 2003); Joan Hansen & Co. v. Everlast
World’s Boxing Headquarters Corp., 296 A.D.2d 103, 111 (N.Y.
App. Div. 2002). In such a situation, the court may apply the
law of the forum. See, e.g., Intelsat USA Sales Corp. v. Juch-
Tech, Inc., 935 F. Supp. 2d 101, 110 (D.D.C. 2013) (“If no
conflict exists, the law of the forum— here, D.C. law—
applies.”).

4 Of the relevant domestic jurisdictions involved in this case,
it appears that only New York recognizes a separate cause of
action for prima facie tort. See, e.g. Taylor v. District of
Columbia, 957 A.2d 45, 50 (D.C. 2008) (noting that the District
of Columbia does not recognize a cause of action for prima facie
tort); Greater S.W. Office Park, Ltd. v. Tex. Commerce Bank,
N.A., 786 S.W.2d 386, 390 (Tex. Ct. App. 1990) (“[W]e have found
no Texas cases recognizing a ‘prima facie tort’ (the infliction
of an intentional harm by an act which is lawful, but results in
special damage . . . .”), superseded by statute on other grounds
as recognized in Resolution Tr. Corp. v. Westbridge Joint
Venture, 815 S.W.2d 327 (Tex. Ct. App. 1991); Costell v. Toledo
Hosp., 527 N.E.2d 858, 859–60 (Ohio 1988) (noting that Ohio does
not recognize a cause of action for prima facie tort); see also
Nix v. Hoke, 139 F. Supp. 2d 125, 132 (D.D.C. 2001)
(“Plaintiff’s first state law tort claim is based on the theory
                                18
Travelers, 241 F. Supp. 3d 397, 405 (E.D.N.Y. 2017) (quoting

Hall v. City of White Plains, 185 F. Supp. 2d 293, 304 (S.D.N.Y.

2002)).

     Ms. Han indicates that FSS assured Mr. Cho and other

employees of Hankook that it would not produce documents in the

Ohio Action or the 2005 New York Action, thus scuttling a

proposed deal by which Mr. Cho would indemnify the plaintiffs

for expenses incurred in the Ohio Action. Compl., ECF No. 1 ¶

53–58. She further alleges that counsel for FSS falsely claimed

in court proceedings in the 2005 New York Action that if FSS

were held in contempt, the head of its New York office would be

jailed. Id. ¶ 65. According to Plaintiff, as a result of that

representation, employees of FSS, along with FSS’ counsel,

visited the South Korean Embassy and reported that claim, thus

fraudulently procuring the 2005 Diplomatic Note. Id. ¶¶ 64–65.

She also complains that in various court proceedings FSS has

continued to claim—according to her, falsely—that it is an organ

of the South Korean government, thus “delay[ing] [and]

hamper[ing] the resolution of her cause of action against

Hankook.” Id., ¶ 80. As a result of FSS’ interference, which she

alleges has caused Hankook to refuse to indemnify her, she



of prima facie tort. Plaintiff concedes that Ohio law does not
recognize such a claim.”).


                               19
claims her business suffered economic and reputational harm and

that she has incurred legal expenses in the amount of

approximately $2 million. Id. ¶¶ 6, 90, 93. From these

allegations she seeks to show: (1) that FSS tortuously

interfered with the contract between Peninsula and Ocean—

specifically with the indemnity provision—by “inducing or

otherwise causing Hankook . . . not to honor its indemnity

obligations or intentionally procuring Hankook[’s] . . . breach

of [the relevant agreement] without justification” or;

alternatively, (2) that FSS maliciously obstruct[ed] her from

procuring proof of her claims against Hankook as part of a

“vendetta . . . aimed at securing revenge” for the fact that she

uncovered “pervasive corruption” at FSS. Id. ¶¶ 88, 92. FSS has

filed a motion to dismiss Plaintiff’s claims under Rules

12(b)(1), 12(b)(2), and 12(b)(6) of the Federal Rules of Civil

Procedure. It does not argue that Plaintiff has failed to plead

the elements of her alleged causes of action. Instead, it

contends that: (1) this action is barred by claim preclusion or

issue preclusion 5 based on the Second Circuit’s decision in



5 Although FSS uses the terms “res judicata” and “collateral
estoppel” in its briefs, that nomenclature can be confusing
insofar as “res judicata” is used both as a general term
incorporating claim preclusion and issue preclusion (or
collateral estoppel) and as a specific term meaning only claim
preclusion. See, e.g., Koch v. Shapiro, 699 F. Supp. 2d 3, 8 n.3
(D.D.C. 2010) (“‘The doctrine of res judicata usually is parsed
into claim preclusion and issue preclusion.’ A generic reference
                                20
Peninsula III that FSS was immune from suit under the FSIA; (2)

even if Plaintiff’s claims are not precluded by Peninsula III,

FSS is, in fact, immune from suit under the FSIA as an organ of

the South Korean government; (3) this Court lacks personal

jurisdiction over FSS; and (4) Ms. Han’s claims are barred by

the statute of limitations. ECF No. 7-19; ECF No. 13. Magistrate

Judge Harvey has issued a R. & R. recommending that this Court

grant FSS’ motion, see ECF No. 24; to which Ms. Han objects, see

Pl.’s Objs., ECF No. 26. FSS has responded to the objections,

see Mem. of Law in Opp’n to the Obj. of Pl. Karen C. Han

(“Def.’s Resp.”), ECF No. 28; and Ms. Han has replied, see Pl.’s

Reply, ECF No. 29. The motion is ripe and ready for

adjudication.

  III. Legal Standard

     A.   Objections to a Magistrate Judge's Report and
          Recommendation

     Pursuant to Federal Rule of Civil Procedure 72(b), a party

may file specific written objections once a magistrate judge has

entered a recommended disposition. Fed. R. Civ. P. 72(b)(1)-(2).

A district court “may accept, reject or modify the recommended



to ‘res judicata’ typically implies ‘claim preclusion.’”
(quoting NextWave Personal Comm’s Inc. v. FCC, 254 F.3d 130, 143
(D.C. Cir. 2001), and citing 18 Charles A. Wright & Arthur R.
Miller, Federal Practice and Procedure § 4402 (2d ed. 2002))).
To avoid any confusion, the terms “claim preclusion” and “issue
preclusion” are used throughout this decision.

                               21
disposition.” Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. §

636(b)(1) (“A judge of the court may accept, reject, or modify,

in whole or in part, the findings or recommendations made by the

magistrate judge.”). A district court “must determine de novo

any part of the magistrate judge's disposition that has been

properly objected to.” Fed. R. Civ. P. 72(b)(3). “If, however,

the party makes only conclusory or general objections, or simply

reiterates his original arguments, the Court reviews the [R. &

R.] only for clear error.” Houlahan v. Brown, 979 F. Supp. 2d

86, 88 (D.D.C. 2013) (citation omitted). “Under the clearly

erroneous standard, the magistrate judge's decision is entitled

to great deference” and “is clearly erroneous only if on the

entire evidence the court is left with the definite and firm

conviction that a mistake has been committed.” Buie v. D.C., No.

CV 16-1920 (CKK), 2019 WL 4345712, at *3 (D.D.C. Sept. 12, 2019)

(citing Graham v. Mukasey, 608 F. Supp. 2d 50, 52 (D.D.C. 2009))

(internal quotation marks omitted).

     Objections must “specifically identify the portions of the

proposed findings and recommendations to which objection is made

and the basis for objection.” LCvR 72.3(b). “[O]bjections which

merely rehash an argument presented to and considered by the

magistrate judge are not ‘properly objected to’ and are

therefore not entitled to de novo review.” Shurtleff v. EPA, 991



                               22
F. Supp. 2d 1, 8 (D.D.C. 2013) (quoting Morgan v. Astrue, No.

08-2133, 2009 WL 3541001, at *3 (E.D. Pa. Oct. 30, 2009)).

     B.   The FSIA

     The Foreign Sovereign Immunity Act (“FSIA”) governs whether

a court in the United States—federal or state—will have juris-

diction over an action against a foreign sovereign. See, e.g.,

Republic of Argentina v. Weltover, Inc., 504 U.S. 607, 611

(1992). The statute generally provides that “a foreign state

shall be immune from the jurisdiction of the courts of the

United States and of the States.” 28 U.S.C. § 1604. As relevant

here, a “foreign state” includes “an agency or instrumentality

of a foreign state,” which, in turn, is defined as “any entity”

that is (1) “a separate legal person, corporate or otherwise,”

(2) “an organ of a foreign state or political subdivision

thereof,” and (3) “neither a citizen of the United States . . .

nor created under the laws of any third country.” 28 U.S.C. §

1603(a)–(b). However, the statute contains several exceptions to

the general principle of foreign sovereign immunity, so that

even where it has been shown that a litigant is a foreign state

that would otherwise be immune from jurisdiction, it may still

be sued if, for example, the foreign state has waived immunity,

the action is based on commercial activity conducted by the

foreign state in the United States, or the claim seeks damages

for personal injury or death caused by acts such as torture,

                               23
extrajudicial killing, or hostage-taking from a foreign state

designated as a state sponsor of terrorism. 28 U.S.C. §§

1605(a)(1)–(2), 1605A; see also Phoenix Consulting Inc. v.

Republic of Angola, 216 F.3d 36, 39 (D.C. Cir. 2000) (“Under the

FSIA a foreign state is immune from the jurisdiction of both the

federal and the state courts, except as provided by

international agreements, by nine specifically enumerated

exceptions, and by certain other exceptions relating to

counterclaims in actions brought by the foreign state itself.”

(internal citations omitted)). To “preserve the full scope” of a

foreign state’s immunity, “the district court must make the

‘critical preliminary determination’ of its own jurisdiction as

early in the litigation as possible; to defer the question is to

‘frustrate the significance and benefit of entitlement to

immunity from suit.’” Phoenix Consulting, 216 F.3d at 39

(quoting Foremost-McKesson, Inc. v. Islamic Republic of Iran,

905 F.2d 438, 449 (D.C. Cir. 1990)).

     C.   Rule 12(b)(2) Motion to Dismiss

     Under Rule 12(b)(2), a defendant may move to dismiss an

action when the court lacks personal jurisdiction. Fed. R. Civ.

P. 12(b)(2). On such a motion, the plaintiff bears the burden of

establishing a factual basis for the exercise of personal

jurisdiction over each defendant. Crane v. N.Y. Zoological

Soc’y., 894 F.2d 454, 456 (D.C. Cir. 1990). To meet this burden,

                               24
the plaintiff must allege specific facts that connect each

defendant with the forum. Second Amendment Found. v. U.S.

Conference of Mayors, 274 F.3d 521, 524 (D.C. Cir. 2001). The

plaintiff cannot rely merely on conclusory allegations.

Atlantigas Corp. v. Nisource, Inc., 290 F. Supp. 2d 34, 42

(D.D.C. 2003). The court may consider, receive, and weigh

affidavits and other relevant materials outside of the pleadings

to assist it in determining the pertinent jurisdictional facts.

U.S. v. Philip Morris Inc., 116 F. Supp. 2d 116, 120 n.4 (D.D.C.

2000).

     A “court’s exercise of personal jurisdiction over

nonresidents must satisfy both the Due Process Clause and D.C.’s

long-arm statute.” Cockrum v. Donald J. Trump for President,

Inc., 319 F. Supp. 3d 158, 173 (D.D.C. 2018) (citation omitted).

To satisfy due process requirements, “a plaintiff must

demonstrate that there are ‘minimum contacts between the

defendant and the forum establishing that the maintenance of the

suit does not offend traditional notions of fair play and

substantial justice.’” Swecker v. Midland Power Coop., 253 F.

Supp. 3d 274, 278 (D.D.C. 2017) (citation omitted). The court

may exercise either general or specific personal jurisdiction.

The Urban Institute v. Fincon Services, 681 F. Supp. 2d 41, 44

(D.D.C. 2010).



                               25
     “A court with general jurisdiction may hear any claim

against that defendant.” Brystol-Myers Squibb Co. v. Superior

Court of California, San Francisco Cty., 137 S. Ct. 1773, 1780

(2017). For an individual, the “paradigm forum” for the exercise

of general jurisdiction is the individual’s domicile; for a

corporation, it is an equivalent place, one in which the

corporation is fairly regarded as at home. Goodyear Dunlop Tires

Operations, S.A. v. Brown, 564 U.S. 915, 924, 131 S. Ct. 2846

(2011).

     In contrast, “[s]pecific jurisdiction is confined to

adjudication of issues deriving from, or connected with, the

very controversy that establishes jurisdiction.” Molock v. Whole

Foods Mkt., Inc., 297 F. Supp. 3d 114, 122 (D.D.C. 2018)

(quoting Goodyear, 562 U.S. at 919). “[S]pecific jurisdiction

exists if a claim is related to or arises out of the non-

resident defendant’s contacts with the forum.” Molock, 297 F.

Supp. 3d at 122. A plaintiff must demonstrate “that specific

jurisdiction comports with the forums long-arm statute, D.C.

Code § 13-423(a), and does not violate due process.” Id. (citing

FC Inv. Group LC v. IFX Markets Ltd., 529 F.3d 1087, 1094-65

(D.C. Cir. 2008)).

  IV.     Analysis

     FSS argues that this case should be dismissed because: (1)

claim preclusion or issue preclusion bars this action; (2) FSS

                               26
is entitled to foreign sovereign immunity as an organ of the

South Korean government and the Court therefore lacks subject

matter jurisdiction; (3) FSS’ activities in D.C. are

insufficient for it to be subject to personal jurisdiction; and

(4) Ms. Han’s causes of action are time-barred. See Def.’s MTD,

ECF No. 7-19 at 2.

     Magistrate Judge Harvey recommends finding that (1) res

judicata does not apply, see R. & R., ECF No. 24 at 21-22, 31;

(2) FSS is immune from suit pursuant to the FSIA, see id. at 44;

(3) the Court lacks general and personal jurisdiction over FSS

because Ms. Han can neither show that she suffered any

cognizable injury nor that the alleged injury occurred in D.C.,

see id. at 54-55; and (4) Ms. Han’s claims are untimely and are

barred by the statute of limitations of the relevant law, i.e.,

that of D.C., id. at 60-62.

     Ms. Han raises several objections to Magistrate Judge

Harvey’s R. & R., arguing that (1) the Court should provide her

the opportunity for discovery and to submit additional evidence

before ruling on the 12(b)(1) motion to dismiss, see Pl.’s

Objs., ECF No. 26 at 17; (2) the Court has specific

jurisdiction, see id. at 27; and (3) the allegations in the

Complaint meet the requisite elements of continuing violations

doctrine such that Ms. Han’s claims are not time-barred, see id.

at 34. Recognizing that there is no mandatory sequencing of non-

                               27
merits issues, see Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574,

584, 119 S. Ct. 1563 (1999); the Court begins by addressing the

issue of personal jurisdiction. After finding that it lacks

personal jurisdiction, the Court does not reach any further

objections. The Court also does not address the parts of

Magistrate Judge Harvey’s R. & R. to which no objection is

raised.

     A.   The Court Lacks Personal Jurisdiction Over FSS

     For an individual, the “paradigm forum” for the exercise of

general jurisdiction is the individual’s domicile; for a

corporation, it is where the corporation is incorporated or has

its primary place of business. Goodyear, 564 U.S. at 924.

“Residence in fact, coupled with the purpose to make the place

of residence one’s home, are the essential elements of

domicile.” Texas v. Florida, 306 U.S. 398, 424 (1939); see also

Prakash v. Am. Univ., 727 F.2d 1174, 1180 (D.C. Cir. 1984). On

the other hand, to establish specific personal jurisdiction, the

defendant must have “minimum contacts” with D.C. IMAPizza, LLC

v. At Pizza Ltd., 334 F. Supp. 3d 95, 113 (D.D.C. 2018).

“Specific jurisdiction exists if a claim is related to or arises

out of the non-resident defendant’s contacts with the forum.”

Molock, 297 F. Supp. 3d at 122. A plaintiff must demonstrate

“that specific jurisdiction comports with the forums long-arm



                               28
statute, D.C. Code § 13-423(a), and does not violate due

process.” Id. (citation omitted).

     When responding to a motion to dismiss based on personal

jurisdiction, without an evidentiary hearing, a plaintiff need

only make a prima facie showing that the court has personal

jurisdiction over the defendant. Edmond v. U.S. Postal Service

General Counsel, 949 F.2d 415, 424 (D.C. Cir. 1991). To meet

this burden, the plaintiff must allege specific facts that

connect each defendant with the forum. Second Amendment Found.,

274 F.3d at 524. Any “factual discrepancies appearing in the

record must be resolved in favor of the plaintiff.” Crane, 894

F.2d at 456 (citing Reuber v. United States, 750 F.2d 1039, 1052

(D.C. Cir. 1984)).

     FSS argues that this Court lacks personal jurisdiction

because “FSS is a ROK entity that has at all times maintained

its headquarters in Seoul, and the conduct about which Ms. Han

complains [inducing Hankook to breach the Indemnity Agreement]

did not occur in D.C.” Def.’s MTD, ECF No. 7-19 at 28. FSS

admits that the South Korean Embassy’s issuance of a diplomatic

note to the U.S. State Department in September 2005, regarding

FSS’ status as a government organ, could be seen as a wrong

committed within D.C., but argues that this act is not

jurisdiction conferring because: (1) a court of the United

States cannot inquire into the internal operations of a foreign

                               29
government; and (2) there is no liability for tortious

interference with contract caused by a citizen’s petitioning the

government. Id. at 29.

     Ms. Han responds that this Court does have specific

jurisdiction because the primary harm Ms. Han complains about,

FSS’ allegedly false representation to the South Korean Embassy

that it was a government organ of South Korea, happened in D.C.

Pl.’s Opp’n, ECF No. 10 at 35. Ms. Han contends that this false

representation, which was the basis for the South Korean

Embassy’s issuance of a diplomatic note to the U.S. State

Department, is jurisdiction conferring because: (1) the act of

state doctrine is inapplicable since the conduct at issue took

place in D.C., not South Korea, it is the acts of FSS rather

than the South Korean government that she is challenging, and

an application of the doctrine is foreclosed by the fraudulent

petition; and (2) FSS’ failure to state a right that is superior

to her right to maintain an action for interference means that

there is liability for tortious interference. Id. at 36-37.

     Magistrate Judge Harvey finds that there is “no indication

that this Court may exercise general personal jurisdiction over

FSS.” R. & R., ECF No. 24 at 47. As to specific jurisdiction,

Magistrate Judge Harvey finds that FSS’ reliance on the act of

state doctrine is misplaced, albeit not for the reasons that Ms.

Han states, but because the doctrine goes to the merits and is

                               30
“not a jurisdictional defense.” R. & R., ECF No. 24 at 51; see

also Marra v. Papandreou, 216 F.3d 1119, 1122 (D.C. Cir. 2000);

Helmerich & Payne Int’l Drilling Co. v. Bolivarian Republic of

Venezuela, 971 F. Supp. 2d 49, 62 (D.D.C. 2013) (“The act of

state doctrine goes to the merits, and is not a jurisdictional

defense.”); cf. World Wide Minerals, Ltd. v. Republic of

Kazakhstan, 296 F.3d 1154, 1164 (D.C. Cir. 2002) (noting that

the court would normally examine the question of personal

jurisdiction before addressing the act of state doctrine).

Magistrate Judge Harvey adds that even if the act of state

doctrine were applicable here, “the validity of any act of the

South Korean government is simply irrelevant to Plaintiff’s

claims” because the claims do not require the Court to determine

the validity of the 2005 Diplomatic Note. R. & R., ECF No. 24 at

52. Instead, the claims focus on FSS’ alleged misrepresentations

to the South Korean Embassy. Id.

     Nonetheless, Magistrate Judge Harvey finds that there is no

personal jurisdiction because Ms. Han “cannot show that she has

suffered any cognizable injury from the 2005 Diplomatic Note.”

Id. at 54. Magistrate Judge Harvey’s reasoning is twofold.

First, Magistrate Judge Harvey points out that “Plaintiff’s

theory appears to be that FSS’ conduct in procuring that

document injured her by preventing her from receiving discovery

that she sought in connection with the Ohio Action against

                               31
Hankook, which led to the dismissal of that action on summary

judgment because she did not have the evidence to prove her

claims.” R. & R., ECF No. 24 at 54. However, the Sixth Circuit

reversed the lower court’s decision, holding that the case

should have been dismissed for lack of diversity jurisdiction.

See Peninsula IV, 509 F.3d at 273; see also Peninsula V, 2008 WL

302370, at *3 (dismissing the Ohio Action on remand from the

Sixth Circuit). Therefore, Magistrate Judge Harvey reasons that

Ms. Han did not suffer an injury from FSS’ procurement of the

Diplomatic Note in D.C. since it was the lack of diversity

jurisdiction that led to the failure of the Ohio Action.

R. & R., ECF No. 24 at 54. Second, Magistrate Judge Harvey

concludes that Ms. Han’s alleged injury, if any, did not occur

in D.C. because “[i]t is simply not rational for a court to find

that a plaintiff suffered an injury in a jurisdiction to which

she had no connection at the time of the allegedly injurious

act.” Id. at 57.

     Ms. Han objects to each of these conclusions, and the Court

considers her objections in turn. First, Ms. Han argues that

Magistrate Judge Harvey’s logic is flawed because “viewing the

allegations in light favorable to Plaintiff, in the absence of

the Diplomatic Note, Plaintiff must have obtained evidence from

FSS and prevailed in the Ohio action, or the Ohio Action might

have been settled.” Pl.’s Objs., ECF No. 26 at 28. She adds that

                               32
SDNY would have awarded her with monetary relief if the Court

had granted Plaintiff’s contempt motion against FSS, and she

therefore suffered monetary injury from the issuance of the

Diplomatic Note. Id. She also asserts that she would have

refiled the Ohio action with a state court after dismissal for

lack of diversity jurisdiction if she had procured evidence from

FSS in 2005, such that “dismissal of the Ohio action based on

the jurisdictional defect caused Plaintiff no material injury.”

Id. Since Ms. Han’s objection “specifically identif[ies] the

portions of the proposed findings and recommendations to which

objection is made and the basis for objection,” Local R. Civ. P.

72.3(b); the Court reviews her objection de novo. The Court

concludes that Ms. Han misunderstands the relevant legal

standards.

     While the Court is required to view the allegations in the

light most favorable to Plaintiff, that does not extend to using

a hypothetical victory to find injury. The Court cannot assume

that Ms. Han “must have obtained evidence from FSS,” or that

SDNY would have awarded her with monetary relief, Pl.’s Objs.,

ECF No. 26 at 28; when the record clearly shows that a lack of

diversity jurisdiction is what led to the dismissal of the Ohio

action, see Peninsula IV, 509 F.3d at 273 (finding a lack of

diversity jurisdiction); Peninsula V, 2008 WL 302370, at *3

(dismissing the Ohio Action on remand from the Sixth Circuit).

                               33
The relevant legal question for the Court is not whether

“dismissal of the Ohio action based on the jurisdictional defect

caused Plaintiff no material injury,” Pl.’s Objs., ECF No. 26 at

28; but rather whether FSS’ procurement of the Diplomatic Note

caused Ms. Han an injury. Ms. Han is unable to establish such an

injury absent excessive conjecture far removed from the

boundaries of this Court’s purview.

     Second, Ms. Han argues that Magistrate Judge Harvey

erroneously concludes that the injury did not take place in D.C.

See Pl.’s Objs., ECF No. 26 at 30. Since Ms. Han reiterates her

arguments from her opposition brief, compare Pl.’s Objs., ECF

No. 26 at 28 with Pl.’s Opp’n, ECF No. 10 at 35; the Court

reviews Magistrate Judge Harvey’s R. & R. only for clear error,

see Houlahan, 979 F. Supp. 2d at 88. The Court finds no error

here.

     As Magistrate Judge Harvey observed, recognizing the proper

legal standard that “the site of the injury is the location of

the ‘original events that caused the alleged injury,’” R. & R.,

ECF No. 24 at 55 (quoting Nu Image, Inc. v. Does 1–23,322, 799

F. Supp. 2d 34, 39 (D.D.C. 2011)); the site of Ms. Han’s injury

may well be New York, where her motion for contempt was denied,

or perhaps Ohio, where her suit against Hankook was dismissed,

or even “the Cayman Islands or Texas—under the theory that a

plaintiff that claims damages from financial losses due to a

                               34
business-related tort ‘suffers such losses at its business

location,’” but it is certainly not D.C. Id. at 58 (quoting

Geier v. Conway, Homer & Chin-Caplan, P.C., 983 F. Supp. 2d 22,

36 (D.D.C. 2013)). The Court concludes that it lacks personal

jurisdiction over FSS, both because Ms. Han has not established

an injury, and because even if such an injury did exist, it

would not be in D.C.

       Absent personal jurisdiction, the Court need not consider

FSS’ remaining arguments as to subject matter jurisdiction or

the statute of limitations.

  V.      Conclusion and Order

       For the foregoing reasons, the Court

       ADOPTS Magistrate Judge Harvey’s R. & R., see ECF No. 24,

as to the portions on personal jurisdiction. The Court does not

find it necessary to reach any further arguments.

       Accordingly, it is HEREBY ORDERED that

       Defendants’ Motion to Dismiss is GRANTED, see ECF No. 7-19.

       This is a final, appealable Order. See Fed. R. App. P.

4(a).

       SO ORDERED.

Signed:     Emmet G. Sullivan
            United States District Judge
            July 5, 2022




                                 35